Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.










EXHIBIT 10.1




EXCLUSIVE LICENSE AGREEMENT




This License Agreement (the "Agreement") is entered into and made effective as
of the last dated signature below (the "Effective Date") between University of
Miami, a Florida not-for-profit corporation, having business offices at 1951 NW
7th Avenue, (C234), Miami, Florida 33136 ("UNIVERSITY") and Zolovax, Inc., a
for-profit company organized under the laws of Delaware and wholly owned
subsidiary of Heat Biologics, Inc., having business offices at 801 Capitola
Drive, Bay 12, Durham, NC 27713 ("LICENSEE"). For purposes of this Agreement,
each of UNIVERSITY and LICENSEE may be individually referred to as a "Party,"
and collectively referred to as the "Parties."




BACKGROUND




UNIVERSITY has been assigned and owns all rights and title to certain inventions
as described in patent application(s) and the UNIVERSITY invention disclosure
document in Appendix A. UNIVERSITY wants to have the invention perfected and
marketed as soon as possible so that resulting products may be available for
public use and benefit. LICENSEE wants to acquire an exclusive license for the
Patent Rights for the purposes of making, having made, and sell, using and
selling Products and practicing the invention(s) disclosed and claimed in the
Patent Rights, in the Territory and in the Field of Use as set forth and defined
below.




1.

DEFINITIONS




1.1

"Field of Use" shall mean GP96-lg-based vaccines.




1.2

"Net Sales" shall be calculated as set forth in this section, and shall mean
gross amounts invoiced by LICENSEE and/or its Sublicensees on commercial sales
of Products or use of Process after regulatory approval, if applicable, thereof
to third parties (excluding Sublicensees), less deductions for the following,
determined in accordance with generally accepted accounting principles:




(a)

sales and excise taxes, value added taxes, and duties which fall due and are
paid by the purchaser as a direct consequence of such sales and any other
governmental charges imposed upon the importation, use or sale of Products, but
only to the extent that such taxes and duties are actually included and itemized
in the gross sales amounts invoiced to and specifically paid by the purchaser
over and above the price of the Products;




(b)

trade, quantity and cash discounts actually allowed and taken;




(c)

allowances or credits to customers on account of shelf adjustments, failure to
supply, rejection, withdrawal, recall or return of Products or on account of
retroactive price reductions affecting Products, to the extent that such
allowances or credits are actually allowed and taken;




(d)

amounts not collectible after reasonable collection efforts;




(e)

any charges for freight, postage, shipping or transportation or for shipping
insurance;




(f)

rebates and charge backs specifically related to Products on an actual credited
or paid basis, including those granted to government agencies (such rebates and
charge backs to be accrued as an estimate in the month in which the related
Products are sold by using generally accepted accounting principles) to the
extent that such rebates and charge backs are actually allowed and taken; and,











Page 1 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













(g)

sales contract administrative fees, fees paid to distributors, wholesaler fees
or service charges and other payments to customers or other third parties in
connection with the sale of Products, to the extent actually allowed and taken.




1.3

"Patent Rights" shall mean:




(a)

the patent application(s) specifically set forth in Appendix A and any United
States Patent(s) that issue therefrom or inventions originally disclosed therein
or specifically described in the patents and/or any data that subsequently
reduces such inventions to practice (including any and all further related
provisional applications (i.e. that are subsequently combined with the patent
application(s) specifically set forth in Appendix A for conversion to
non­provisional application), divisionals, continuations, and
continuations-in-part solely to the extent that all of the claims of any such
continuations-in-part are wholly supported by the patent application(s) and/or
invention disclosure(s) set forth in Appendix A) together with re-examinations
or reissue of such United States Patent(s); Parties agree to negotiate in good
faith terms and conditions of licensing any improvements on a case by case
basis.




(b)

any foreign (non-United States) patent applications claiming priority to any
patent application(s) specifically set forth in Appendix A and any patents
issuing therefrom or on inventions originally disclosed therein or specifically
described in the patents (including any and all divisionals, continuations, and
continuations-in-part solely to the extent that all of the claims of any such
continuations-in-part are wholly supported by the patent application(s) and/or
invention disclosure(s) set forth in Appendix A) together with any re­
examinations or reissue of such foreign patent(s).




1.4

"Product" shall mean any product or part thereof made, used or sold by the
LICENSEE or a Sublicensee of the LICENSEE, which:




(a)

is covered by (i) an issued, unexpired claim contained in the Patent Rights that
has not been revoked or held unenforceable or invalid by a decision of a court
or Governmental Authority of competent jurisdiction from which no appeal can be
taken, or with respect to which an appeal is not taken within the time allowed
for appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or (ii) a pending claim
contained in the Patent Rights that has not been pending for more than [*****]
years and has not been abandoned, disclaimed, allowed to lapse or finally
determined to be unallowable by the applicable government authority in a
decision from which no appeal can be taken or from which no appeal is taken
within the time allowed for appeal in the country in which any Products is made,
used or sold;




(b)

is manufactured by using a Process which is covered by (a) an issued, unexpired
claim contained in the Patent Rights that has not been revoked or held
unenforceable or invalid by a decision of a court or Governmental Authority of
competent jurisdiction from which no appeal can be taken, or with respect to
which an appeal is not taken within the time allowed for appeal, and that has
not been disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (b) a pending claim contained in the Patent Rights
that has not been pending for more than [*****] years and has not been
abandoned, disclaimed, allowed to lapse or finally determined to be unallowable
by the applicable government authority in a decision from which no appeal can be
taken or from which no appeal is taken within the time allowed for appeal in the
country in which any licensed Process is used or in which such Process or
portion thereof is used or sold.











Page 2 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













1.5

"Process" shall mean any process used by the LICENSEE or a Sublicensee of the
LICENSEE which is covered by an issued, unexpired claim or pending claim
contained in the Patent Rights.




1.6

"Sublicensee" as used in this Agreement shall mean any third party to whom
LICENSEE has granted a license to make, have made, use and/or sell the Product
or the Process under the Patent Rights, provided LICENSEE has requested and
obtained prior written approval from UNIVERSITY, which approval shall not be
unreasonably withheld. Sublicensee shall agree in writing with LICENSEE to
accept the conditions and restrictions agreed to by LICENSEE in this Agreement,
and LICENSEE shall, within thirty (30) days of request by UNIVERSITY, provide to
UNIVERSITY a fully signed, non-redacted copy of each agreement executed by a
Sublicensee, with all exhibits, appendixes, attachments and any amendments
thereto, as applicable.




1.7

"Territory" shall mean the world.




1.8

"Technology" means the "Patent Rights" and additional technology, information,
or other materials that will be provided by UNIVERSITY to LICENSEE, at
LICENSEE's expense. Technology may or may not be confidential in nature.




2.

GRANT




2.1

UNIVERSITY hereby grants to LICENSEE and LICENSEE hereby accepts an exclusive
license, subject to any rights of the government in the Territory for the Field
of Use, with the right to sublicense, under the Patent Rights and a nonexclusive
license to the know-how developed as of Effective Date by Natasa Strbo and Laura
Romero (the "Inventors") that is not encumbered by any third party rights, which
is necessary to practice the Patent Rights to research, develop, make, have
made, use, commercialize, market, promote, distribute, export, sell, offer to
sell , or otherwise offer to dispose of Products in the Field of Use in the
Territory and import the Product(s) and to practice the Process(es) described
and/or claimed in the Patent Rights.




2.2

UNIVERSITY retains a non-sublicensable, non-exclusive, royalty-free, perpetual,
irrevocable, worldwide right to make and to use the subject matter described
and/or claimed in the Patent Rights for non-commercial, internal research, or
educational purposes. Further, the United States Government may also have
certain rights, title and/or interest in/to the licensed patent(s) and/or patent
application(s), including but not limited to the rights to use the licensed
patent(s) and/or patent application(s) for internal, non-commercial and
educational purposes only.




2.3

Subject to a third party's rights, LICENSEE shall have the right of first
negotiation to future patent(s) and patent application(s) the practice of which
would infringe at least one claim within the "Patent Rights", which is developed
from the Inventors' laboratory owned or controlled by UNIVERSITY.




3.

ROYALTIES AND OTHER CONSIDERATION




3.1

In consideration of the license herein granted, LICENSEE shall pay fees and
royalties to UNIVERSITY as follows:




(a)

License issue fee of $[*****]) is due to UNIVERSITY within sixty (60) days of
the Effective Date of this Agreement.




(b)

Past patent expenses incurred by UNIVERSITY in the amounts and at the times as
set forth in Appendix B.




(c)

Running royalty in an amount equal to [*****] of the annual Net Sales of the
Product(s) leased or sold by or for LICENSEE or its Sublicensees ("Running
Royalty"), subject











Page 3 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













to reduction as set forth in the next sentence. In the event LICENSEE is
required to pay royalties to a third party or third parties for the same Product
or Process as licensed under this Agreement, then LICENSEE may reduce the
Running Royalty by [*****] for each one dollar ($1.00) in royalties which
LICENSEE is obligated to pay to a third party or third parties under such
licenses, provided however, that the royalties payable to UNIVERSITY under this
section shall not be reduced to less than [*****] of annual Net Sales of the
Product(s) leased or sold by or for LICENSEE or its Sublicensees. If, in any one
calendar year, LICENSEE is not able to fully recover its [*****] portion of the
payments due to a third party, it shall be entitled to carry forward such right
of off-set to future calendar years with respect to the excess amount. [*****].




However, the parties agree that Licensee may only apply one of the
aforementioned (i) royalty rate reduction of not less than [*****] of annual Net
Sales or (ii) Combination Product reduction of Net Sales, as described above, at
Licensee's option. For clarity, Licensee may either apply a royalty rate
reduction in connection with royalties to a third party or third parties or a
Combination Product reduction of Net Sales, as described above. In any event,
the royalty rate shall not be less than [*****].




(d)

By the first (1st) day of each anniversary of the Effective Date and until
expiration or termination of this Agreement, LICENSEE agrees to pay UNIVERSITY
an annual fee of:




(i)

[*****] on the third (3rd) and fourth (4th) anniversaries;




(ii)

[*****] on the fifth (5th) and sixth (6th) anniversaries;




(iii)

[*****] on the seventh (7th) and eighth (8th) anniversary;




(iv)

[*****] on the ninth (9th) and tenth (10th) anniversaries; and




(v)

[*****] on the eleventh (11th) anniversary and every anniversary thereafter.
This amount shall be decreased by [*****] in the event that clinical trials are
ongoing but regulatory authority approval has not been granted, despite best
efforts on part of LICENSEE.




Such annual fees are creditable towards any other consideration, including
royalty and milestone payments that are, as set forth herein, due to the
UNIVERSITY by LICENSEE.




(e)

Royalties are payable on a country-by-country basis beginning on the date of
first commercial sale and ending on expiration of the last to expire Patent
Rights in such country.











Page 4 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













3.2

All payments hereunder shall be made in U.S. dollars.




3.3

In the event that any taxes, withholding or otherwise, are levied by any taxing
authority in connection with accrual or payment of any royalties payable to
UNIVERSITY under this Agreement, the LICENSEE shall be solely responsible to pay
such taxes to the local tax authorities on behalf of UNIVERSITY, as a nonprofit,
tax-exempt organization as defined in Section 501(c)(3) of the Internal Revenue
Code. Should LICENSEE be required under any law or regulation of any government
entity or authority to withhold or deduct any portion of the payments on
royalties due to UNIVERSITY, then the sum payable to UNIVERSITY shall be
increased by the amount necessary to yield to UNIVERSITY an amount equal to the
sum it would have received had no withholdings or deductions been made.
UNIVERSITY shall cooperate reasonably with LICENSEE in the event LICENSEE elects
to assert, at its own expense, any exemption from any such tax or deduction.




3.4

SUBLICENSING: If LICENSEE receives any fees, minimum royalties, equity
ownership, securities, or other payments in consideration for any rights granted
under a sublicense of the Patent Rights, and such payments are not based
directly upon the amount or value of Products or Processes sold by the
Sublicensee nor represent payment of costs to LICENSEE for a development program
which LICENSEE is obligated to perform under such sublicense, then LICENSEE
shall pay UNIVERSITY [*****] of such payments; provided that this [*****]shall
not apply to royalty payments on Net Sales of Product, which shall be calculated
as described in Section 3.1.(c) or amounts paid for purchase of securities of
LICENSEE to the extent such payment does not exceed the fair market value of
such securities.




3.5

Notwithstanding the Sublicensee's payment obligation to LICENSEE, LICENSEE shall
be directly responsible for all royalties and payments due pursuant to this
section 3.




4.

COMMERCIAL DILIGENCE AND MILESTONES




4.1

LICENSEE shall use commercially reasonable efforts to develop, manufacture,
market and sell Product in the Territory and will exert commercially reasonable
efforts to create a demand for Product.




4.2

LICENSEE agrees to submit annual reports, as to its efforts to develop Product
and markets for Product. Such reports shall include assurance by LICENSEE of its
intent to actively develop commercial embodiments of the Patent Rights and a
summary of its efforts in this regard.




4.3

LICENSEE, at its sole expense, shall make commercially reasonable efforts to
accomplish the following:




(a)

by the first day of the [*****] anniversary of Effective Date, pre-IND meeting
with FDA (or correlate submission to regulatory organization in other country);




(b)

by the first day of the [*****] anniversary of Effective Date, IND submission to
FDA (or correlate submission to regulatory organization in other country); and




(c)

by the first day of the [*****] anniversary of Effective Date, first subject
treated in a phase I clinical trial




(d)

LICENSEE, upon written request to UNIVERSITY, may be granted an extension of one
or more of the above milestones (a)-(c) by six (6) months up to three (3) times
for a total possible extension of eighteen (18) months provided LICENSEE pays
UNIVERSITY a payment of a [*****] fee per extension. If LICENSEE extends a
particular milestone, all subsequent milestones will be extended by the same
time period.











Page 5 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













(e)

The Parties agree to the following milestones and payments but not more than
once even if the milestone is accomplished for more than one Product in the
Territory. For the avoidance of doubt, if the same milestone is achieved by a
Sublicensee of the Patent Rights, then UNIVERSITY shall share in any payments
LICENSEE receives from a Sublicensee according to section 3.4 above, and the
following milestones and payments will not be due. The following milestone
payments shall not be creditable towards any other monies UNIVERSITY is due from
LICENSEE, including but not limited to: payment of past patent costs, payment of
future patent costs, royalty payments, and royalty payments associated with a
Sublicensee's sale of any Product(s):




(f)

Upon dosing of the first patient in the first phase I clinical trial conducted
by Licensee based upon the Patent Rights in the Field of Use, LICENSEE shall pay
UNIVERSITY an additional amount of [*****]




(g)

Upon dosing of the first patient in the first phase II clinical trial conducted
by Licensee based upon the Patent Rights in the Field of Use, LICENSEE shall pay
UNIVERSITY an additional amount of [*****]




(h)

Upon dosing of the first patient in the first phase III clinical trial conducted
by Licensee based upon the Patent Rights in the Field of Use, LICENSEE shall pay
UNIVERSITY an additional amount of [*****]




(i)

Upon receiving marketing approval by the first regulatory authority for the
first product developed by Licensee based upon the Patent Rights in the Field of
Use, LICENSEE shall pay UNIVERISTY an additional amount of [*****]




4.4

In the event that either Party is prevented from performing under the Agreement
as a result of an act of God, hurricane, war, or terrorism, any delays in or
failure of performance under the Agreement shall be excused if and to the extent
that such delays or failures are beyond such Party's reasonable control.
UNIVERSITY and LICENSEE shall notify the other promptly upon learning of any
event that may result in any delay or failure to perform. If the force majeure
event occurs and continues to prevent substantial performance for more than
ninety (90) days the other Party has the right to terminate this Agreement.




4.5

[*****]




5.

SPONSORED RESEARCH. LICENSEE will in good faith negotiate with the UNIVERSITY
Office of Research Administration to have UNIVERSITY conduct certain preclinical
proof of concept studies that will be required for partnering the licensed
Patent Rights and which LICENSEE believes are best performed by the UNIVERSITY.
The result of these negotiations will be memorialized in a separate agreement
signed by both Parties.




6.

TERM. The term of this Agreement shall commence on the Effective Date and shall
remain in effect until the date on which all issued patents and filed patent
applications within the Patent Rights have expired or been abandoned and no
royalties are due pursuant to section 3, unless this Agreement is terminated
earlier in accordance with any of the other provisions of section 15.1. For the
purposes of clarity, after the expiration of the last to expire Patent Rights in
such country, LICENSEE shall retain a fully-paid-up, royalty free and
irrevocable license to practice such Patent Rights in such country.











Page 6 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













7.

UNITED STATES LAWS




7.1

LICENSEE understands that the Patent Rights may have been developed under a
funding agreement with the Government of the United States of America and, if
so, that the Government may have certain rights relative thereto. This Agreement
is explicitly made subject to the Government's rights under any agreement and
any applicable law or regulation. If there is a conflict between an agreement,
applicable law or regulation and this Agreement, the terms of the Government
agreement, applicable law or regulation shall prevail. Specifically, this
Agreement is subject to all of the terms and conditions of Title 35 United
States Code Sections 200 through 212 (to the extent applicable), including an
obligation that Product(s) sold or produced in the United States be
"manufactured substantially in the United States," and LICENSEE agrees to take
all reasonable action necessary on its part as licensee to enable UNIVERSITY to
satisfy its obligation thereunder, relating to the Patent Rights.




7.2

It is understood that UNIVERSITY and LICENSEE are subject to United States laws
and regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities (including the Arms Export Control
Act, as amended and the Export Administration Act of 1979), and that its
obligations hereunder are contingent on compliance with applicable United States
export laws and regulations. The transfer of certain technical data and
commodities may require a license from the cognizant agency of the United States
Government and/or written assurances by LICENSEE that LICENSEE shall not export
data or commodities to certain foreign countries without prior approval of such
agency. UNIVERSITY neither represents that a license shall or shall not be
required nor that, if required, it shall be issued. LICENSEE represents and
warrants that it will comply with, and will cause its Sublicensees to comply
with all United States export control laws, rules and regulations. LICENSEE is
solely responsible for any violation of such laws and regulations by itself or
its Sublicensees, and it will indemnify, defend and hold UNIVERSITY harmless for
the consequences of any such violation.




8.

PATENT PROTECTION




8.1

Licensee shall pay for one hundred percent (100%) of the costs of patent
preparation, prosecution and maintenance after the Effective Date, including all
interferences, reissues, re­ examinations, oppositions or requests for patent
term extensions. LICENSEE shall reimburse UNIVERSITY one hundred percent (100%)
of third party expenses incurred by and paid for by UNIVERSITY in seeking and
securing the Patent Rights prior to the Effective Date, according to the
schedule set forth in Appendix B.




8.2

Subject to UNIVERSITY's authority, LICENSEE, during the term of this Agreement,
is responsible for the prosecution, maintenance and enforcement of the Patent
Rights in UNIVERSITY's name, for UNIVERSITY's benefit, whereby LICENSEE: (a)
shall keep UNIVERSITY informed in writing of all material actions taken in this
regard to permit UNIVERSITY an opportunity to review and comment thereon (b)
shall consider in good faith, take into account and implement the reasonable
comments made by UNIVERSITY, (c) shall not add inventors who do not have an
obligation to assign their ownership interest to the UNIVERSITY to any patent or
patent application among the Patent Rights without the permission of UNIVERSITY,
(d) shall not abandon prosecution of any pending patent applications or fail to
maintain issued patents without providing UNIVERSITY the opportunity to assume
control of prosecution and maintenance of the Patent Rights as provided below,
and (e) shall notify UNIVERSITY no less than forty-five (45) days where
reasonably practical prior to any deadline for action set forth by the US Patent
and Trademark Office or its foreign counterparts (a "Patent Office") and
promptly if not reasonably practical. In the event LICENSEE desires to abandon
prosecution or











Page 7 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













maintenance of any Patent Rights filed in a particular country, LICENSEE shall
provide UNIVERSITY with no less than sixty (60) days written notice prior to the
Patent Office deadline for action in which LICENSEE shall document: (i) the
patent/patent application number; (ii) the patent/patent application title;
(iii) the country in which such patent/patent applications is issued/pending.
Unless otherwise agreed to by the Parties, upon UNIVERSITY's receipt of such
written notice, any and all rights granted to LICENSEE by UNIVERSITY to said
patent/patent application in said country shall promptly terminate. For clarity,
upon such termination of rights under such patent/patent application, UNIVERSITY
shall be free to license, sell, assign, dispose of, and/or take any other action
with respect to the rights to said patent/patent application at its sole and
absolute discretion and with no obligation to LICENSEE. UNIVERSITY shall provide
to LICENSEE reasonable assistance in the prosecution, maintenance and
enforcement of the Patent Rights, at LICENSEE's request and expense.




8.3

Upon learning of any infringement of Patent Rights by third parties in any
country, LICENSEE and UNIVERSITY will promptly inform each other, as the case
may be, in writing of that fact and will supply the other with any available
evidence pertaining to the infringement. LICENSEE, at its own expense, shall
have the option to take whatever steps are necessary to stop the infringement at
its expense and recover damages and will be entitled to retain all damages so
recovered. If LICENSEE brings suit against an alleged infringer and UNIVERSITY
is a necessary party to such suit, UNIVERSITY agrees to be named in such suit at
LICENSEE's expense. In the event that UNIVERSITY and LICENSEE mutually agree to
bring suit, costs and expenses shall be shared equally and any recovery in
excess of expenses shall be shared equally. In any event, no settlement,
consent, judgment or other voluntary final disposition of the suit that would
materially or adversely affect the interests of the UNIVERSITY may be entered
into without the consent of UNIVERSITY. In the event LICENSEE does not take
steps to stop the infringement within ninety (90) days after notice of same by
either Party, UNIVERSITY shall have the right to take whatever steps it deems
necessary to stop the infringement at its expense and recover damages therefore,
and will be entitled to retain all damages so recovered. Each Party shall
provide to the Party enforcing any Patent Rights reasonable assistance in such
enforcement, at such enforcing Party's request and expense.




9.

INDEMNIFICATION AND LIMITATION OF LIABILITY




9.1

LICENSEE will defend, indemnify and hold harmless the UNIVERSITY, its trustees,
officers, faculty, employees and students ("University lndemnitees") against any
and all losses, expenses, claims, actions, lawsuits and judgments thereon
(including attorney's fees through the appellate levels) (collectively
"Liabilities") which may be brought against University Indemnities by third
parties as a result of or arising out of: (a) any negligent act or omission of
LICENSEE, its Sublicensees, or its or their agents or employees, or (b) the use,
production, manufacture, sale, lease, consumption or advertisement by LICENSEE,
its Sublicensees or its or their agents or employees of any Products; provided,
however, LICENSEE shall not indemnify or hold harmless any University lndemnitee
from any Liabilities to the extent that such Liabilities are finally determined
to have resulted from the willful negligent acts or omissions of such University
lndemnitee.




9.2

LICENSEE will defend, indemnify and hold harmless the University Indemnities
against any and all judgments and damages arising from any and all third party
claims of infringement which may be asserted against University Indemnities
because of the manufacture, use, promotion and sale of Products. LICENSEE will
bear all costs and expenses incurred in connection with the defense of any such
claims or as a result of any settlement made or judgment rendered on the











Page 8 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













basis of such claims. LICENSEE agrees to provide attorneys which shall be
approved by University Indemnities at their sole and absolute discretion to
defend against any actions brought or filed against any University lndemnitee
hereunder with respect to the subject of indemnity contained herein, whether or
not such actions are rightfully brought; provided, however, that any University
lndemnitee shall have the right to retain its own counsel, at the reasonable
expense of LICENSEE, if representation of such University lndemnitee by counsel
retained by LICENSEE would be inappropriate because of conflict of interests or
otherwise. LICENSEE agrees to keep UNIVERSITY informed of the progress in the
defense and disposition of such claim, and to consult with UNIVERSITY prior to
any proposed settlement.




9.3

UNIVERSITY shall have no further liability to LICENSEE for any loss or damages
LICENSEE may incur as a result of the invalidity of UNIVERSITY's Patent Rights.




9.4

UNIVERSITY shall have no responsibility with respect to LICENSEE's own
trademarks and trade name, and LICENSEE in respect to the use thereof will
defend, indemnify and hold harmless UNIVERSITY against any and all third party
claims.




9.5

UNIVERSITY is not liable for any special, consequential, lost profit,
expectation, punitive or other indirect damages in connection with any claim
arising out of or related to this Agreement, whether grounded in tort (including
negligence), strict liability, contract, or otherwise.




9.6

This Agreement to reimburse and indemnify under the circumstances set forth
above shall continue after the expiration or termination of this Agreement.




10.

WARRANTIES. UNIVERSITY MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AND HEREBY
DISCLAIMS ALL SUCH WARRANTIES, AS TO ANY MATIER WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, THE CONDITION OF ANY INVENTION (S) OR PRODUCT, WHETHER TANGIBLE OR
INTANGIBLE, LICENSED UNDER THIS AGREEMENT; OR THE MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE OF THE INVENTION OR PRODUCT; OR THAT THE USE OF THE
LICENSED PRODUCT WILL NOT INFRINGE ANY PATENTS, COPYRIGHTS, TRADEMARKS, OR OTHER
RIGHTS; PROVIDED HOWEVER, UNIVERSITY WARRANTS THAT IT HAS NOT LICENSED THE
PATENT RIGHTS TO ANY THIRD PARTY.




11.

REPORTS AND RECORDS




11.1

Prior to first Net Sale, LICENSEE agrees to provide UNIVERSITY with an annual
written report specifying the progress of research, development, and marketing
activities. Commencing with the first (1st) calendar quarter after the first Net
Sale, the LICENSEE shall provide to UNIVERSITY a written report specifying
during the preceding calendar quarter (a) the number or amount of Products sold
hereunder by LICENSEE and its Sublicensees, (b) the total billings for all
Product(s) sold, (c) deductions as applicable to calculate Net Sales, (d) total
royalties due, (e) names and addresses of all Sublicensees. Such reports shall
be due within fifty (5O) days following the last day of each calendar quarter in
each year during the term of this Agreement. Each such report shall be
accompanied by payment in full of the amount due UNIVERSITY in United States
dollars.




11.2

For a period of three (3) years from the date of each report pursuant to section
11.1, LICENSEE, shall keep records adequate to verify each such report and
accompanying payment made to UNIVERSITY under this Agreement, and an independent
Certified Public Accountant or Accounting Firm selected by UNIVERSITY and
acceptable to LICENSEE may have access, on reasonable notice during regular
business hours, not to exceed twice per year, to such records to verify such
reports and payments. LICENSEE's acceptance of UNIVERSITY's selection of said
Certified Public Accountant or Accounting firm shall not be unreasonably
withheld. Such Accountant or Accounting Firm shall not disclose to UNIVERSITY
any information other than that











Page 9 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













information relating solely to the accuracy of, or necessity for, the reports
and payments made hereunder and shall sign LICENSEE'S standard confidentiality
agreement prior to obtaining access to any records. The fees and expense of the
Certified Public Accountant or Accounting Firm performing such verification
shall be borne by UNIVERSITY unless in the event that the audit reveals an
underpayment of royalty or sublicensing fees by more than five (5%) percent, in
which case the cost of the audit shall be paid by LICENSEE.




12.

MARKING AND STANDARDS




12.1

LICENSEE agrees to mark and have its Sublicensees mark any and all Products (or
their containers or labels) that are made, sold, or otherwise disposed of by
LICENSEE or Sublicensees under the license granted in this Agreement, in
accordance with and to the extent required by the applicable patent marking
statute; provided that LICENSEE does not need to mark Products (or their
containers or labels) if such Products are used solely for LICENSEE's own
internal research purposes and/or used for validation studies on LICENSEE's
behalf.




12.2

LICENSEE shall act in good faith to maintain satisfactory standards in respect
to the nature of the Product manufactured and/or sold by LICENSEE. LICENSEE,
shall act in good faith to ensure that all Products manufactured and/or sold by
it shall be of a quality which is appropriate to Products of the type here
involved. LICENSEE agrees that similar provisions shall be included by
sublicenses of all tiers.




13.

ASSIGNMENT




13.1

Permitted Assignment. LICENSEE may assign or delegate its rights or obligations
under this Agreement only under the following circumstances:




(a)

By providing UNIVERSITY with written notice of the proposed assignment,
including the proposed assignee's contact information, at least thirty (30) days
prior to the date of assignment, and obtaining UNIVERSITY's express written
consent to the proposed assignment, which consent shall not be unreasonably
withheld; or




(b)

As part of a sale or change of control, regardless of whether such a sale or
change of control occurs through an asset sale, stock sale, merger or other
combination, or any other transfer of: (i) LICENSEE's entire or substantially
all of the business; or (ii) that part of LICENSEE's business that exercises all
rights granted under this Agreement.




13.2

Conditions of Assignment. Prior to any assignment, (i) the proposed assignee
must agree in writing to UNIVERSITY to be bound by this Agreement, and ( ii)
LICENSEE must pay UNIVERSITY an assignment fee in the amount of [*****] due
within thirty (30) days of assignment agreement execution. [*****]




13.3

Any Other Assignment by Licensee. Any attempt by LICENSEE to assign this
Agreement that fails to comply with Section 13.1and 13.2 are null and void.




14.

NOTICE. Any notice, payment, report or other correspondence (hereinafter
collectively referred to as "correspondence") required or permitted to be given
hereunder shall be mailed by certified mail or delivered by hand to the Party to
whom such correspondence is required or permitted to be given hereunder. If
mailed, any such notice shall be deemed to have been given when mailed as
evidenced by the postmark at point of mailing. If delivered by hand, any such
correspondence shall be deemed to have been given when received by the Party to
whom such correspondence is given, as evidenced by written and dated receipt of
the receiving Party.











Page 10 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













All correspondence to LICENSEE shall be addressed as follows:

Chief Executive Officer

Zolovax, Inc.

801 Capitola Drive, Bay 12

Durham, NC 27713




All correspondence to UNIVERSITY shall be addressed, in duplicate, as follows:




FOR NOTICE:

Assistant Vice President

Financial Operations University of Miami

1320 South Dixie Highway, Suite 1230

Gables One Tower

Coral Gables, FL 33146




WITH A COPY TO:

Office of the General Counsel

University of Miami

1320 South Dixie Highway, Suite 1250

Gables One Tower

Coral Gables, FL 33146




FOR NOTICE AND PAYMENT:

Office of Technology Transfer

University of Miami

1951 NW 7th Avenue, Suite 300

Miami, FL 33136




Either Party may change the address to which correspondence to it is to be
addressed by notification as provided herein.




15.

MISCELLANEOUS PROVISIONS




15.1

TERMINATION




(a)

LICENSEE shall have the right to terminate this Agreement upon sixty (60) days
prior written notice to UNIVERSITY. Such termination will not relieve Licensee
of Licensee's obligation to pay any royalties or license fees owed at the time
of such termination.




(b)

UNIVERSITY and LICENSEE shall have the right to terminate this Agreement if the
other Party commits a material breach of an obligation under this Agreement and
fails to cure any such breach within thirty (30) days of receipt of written
notice from non-breaching Party. A material breach shall include but not be
limited to the following: (a) failure to deliver to UNIVERSITY any payment at
the time such payment is due under this Agreement, (b) failure to meet or
achieve milestone schedule, (c) failure to possess and maintain required
insurance coverage. UNIVERSITY shall have the right to terminate this Agreement
in the event LICENSEE provides a false report and continues in default for more
than thirty (30) days after receiving written notice of such default or false
report. Such termination shall be effective upon further written notice to the
breaching Party after failure by the breaching











Page 11 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













Party to cure. If UNIVERSITY commits a material breach or defaults, then
LICENSEE has no duty to continue the payment of royalties as set forth in
section 3 of this Agreement.




(c)

The license and rights granted in this Agreement have been granted on the basis
of the special capability of LICENSEE to perform research and development work
leading to the manufacture and marketing of the Product(s). Accordingly,
LICENSEE covenants and agrees that in the event any proceedings under the
Bankruptcy Act or any amendment thereto, be commenced by or against LICENSEE,
and, if against LICENSEE, said proceedings shall not be dismissed with prejudice
before either an adjudication in bankruptcy or the confirmation of a
composition, arrangement, or plan of reorganization, or in the event LICENSEE
shall be adjudged insolvent or make an assignment for the benefit of its
creditors, or if a writ of attachment or execution be levied upon the license
hereby created and not be released or satisfied within ten (10) days thereafter,
or if a receiver be appointed in any proceeding or action to which LICENSEE is a
party with authority to exercise any of the rights or privileges granted
hereunder and such receiver be so discharged within a period of forty-five (45)
days after his appointment, any such event shall be deemed to constitute a
breach of this Agreement by LICENSEE and, UNIVERSITY, at the election of
UNIVERSITY, but not otherwise, ipso facto, and without notice or other action by
UNIVERSITY, shall terminate this Agreement and all rights of LICENSEE hereunder
and all rights of any and all persons claiming under LICENSEE.




(d)

Any termination of this Agreement shall be without prejudice to UNIVERSITY's
right to recover all amounts accruing to UNIVERSITY prior to such termination
and cancellation. Except as otherwise provided, should this Agreement be
terminated for any reason, LICENSEE shall have no rights, express or implied,
under any intellectual property rights which are the subject matter of this
Agreement, nor have the right to recover any royalties paid UNIVERSITY
hereunder. Upon termination, LICENSEE shall have the right to dispose of
Products then in their possession and to complete existing contracts for such
Products, so long as contracts are completed within six (6) months from the date
of termination, subject to the payment of royalties to UNIVERSITY as provided in
section 3 hereof. Failure to terminate on any basis shall not prejudice or
impact the UNIVERSITY's rights and ability to subsequently terminate for the
same or a related basis.




15.2

INSURANCE




(a)

Prior to the commencement of clinical trials, LICENSEE must maintain commercial
general liability insurance in the amounts of not less than One Million Dollars
($1,000,000) per incident and $1,000,000 annual aggregate. After the
commencement of the first clinical trial for the first Product but prior to the
first commercial sale of a Licensed Product, LICENSEE must maintain commercial
general liability insurance of not less than One Million Dollars ($1,000,000)
per incident and clinical trials liability insurance of not less than Three
Million Dollars ($3,000,000). After the first commercial sale of a Product,
LICENSEE must maintain commercial general liability insurance in the amounts of
not less than Three Million Dollars ($3,000,000) per incident and Five Million
Dollars ($5,000,000) annual aggregate. Immediately prior to the commencement of
the first clinical trial for the first Product, UNIVERSITY, its employees and
agents, will be named as additional insured. After the first commercial sale of
a Product, LICENSEE shall maintain products liability/completed operations and
clinical trials insurance coverage in the amount of Ten Million Dollars
($10,000,000).











Page 12 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













(b)

LICENSEE shall not cancel such insurance without thirty (30) days prior notice
to UNIVERSITY. Such cancellation without replacement insurance being obtained
shall be cause for termination.




(c)

The terms of this provision shall extend beyond termination of the agreement.




15.3

USE OF NAME. LICENSEE shall not use the name of the University of Miami, or any
of its trustees, faculty, students or employees, or any adaptation thereof, in
any publication, including advertising, promotional or sales literature without
the prior written consent of Mr. Humberto M. Speziani, Assistant Vice President,
Financial Operations, 1320 South Dixie Highway, Suite 1230, Gables One Tower,
Coral Gables, FL 33146.




15.4

GOVERNING LAW. This Agreement shall be considered as having been entered into in
the State of Florida, United States of America, and shall be construed and
interpreted in accordance with the laws of the State of Florida. In any action
or proceeding arising out of or relating to this Agreement (an "Action"), each
of the Parties hereby irrevocably submits to the jurisdiction of any federal or
state court sitting in Miami, Florida, and further agrees that any Action shall
be heard and determined in such Florida federal court or in such state court.
Each Party hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of any Action in
Miami, Florida.




15.5

CAPTIONS. The captions and section headings of this Agreement are solely for the
convenience of reference and shall not affect its interpretation.




15.6

SEVERABILITY. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provision shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in valid and enforceable manner, and
the remainder of the Agreement shall remain binding upon the Parties hereto.




15.7

SURVIVAL




(a)

The provisions of section 1, 7, 9, 10, 12, 14, 15.3, 15.4, 15.9 and 15.13 shall
survive the termination or expiration of this Agreement and shall remain in full
force and effect.




(b)

The provisions of this Agreement which do not survive termination or expiration
hereof (as the case may be) shall, nonetheless, be controlling on, and shall be
used in construing and interpreting, the rights and obligations of the Parties
hereto with regard to any dispute, controversy or claim which may arise under,
out of, in connection with, or relating to this Agreement.




(c)

Sublicenses in good standing shall survive termination of this license as a
direct license from UNIVERSITY, provided that Sublicensees assume the
obligations set forth in the definitive agreement. UNIVERSITY will enter into a
direct agreement with such Sublicensees upon LICENSEE's written request.




15.8

AMENDMENT. No amendment or modification of the terms of this Agreement shall be
binding on either Party unless reduced to writing and signed by an authorized
officer of the Party to be bound.




15.9

NON-WAIVER. No failure or delay on the part of a Party in exercising any right
hereunder will operate as a waiver of, or impair, any such right. No waiver of
any of the provisions of this Agreement shall be effective unless it is in
writing, and signed by the Party against whom it is asserted, and any such
written waiver shall only be applicable to the specific instance to which it











Page 13 of 17




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.













relates and shall not be deemed to be a continuing or future waiver. No single
or partial exercise of any such right will preclude any other or further
exercise thereof or the exercise of any other right. No waiver of any such right
will be deemed a waiver of any other right hereunder.




15.10

INDEPENDENT CONTRACTOR RELATIONSHIP. This Agreement is not intended to create
nor shall be construed to create any relationship between LICENSEE and
UNIVERSITY other than that of independent entities contracting for the purpose
of effecting provisions of this Agreement. It is further expressly agreed that
no work, act, commission or omission of any Party, its agents, servants or
employees, pursuant to the terms and conditions of this Agreement, shall be
construed to make or render any Party, its agents, servants or employees, an
agent, servant, representative, or employee of, or joint venturer with, the
other Party. Neither Party shall have any right to bind or obligate the other
Party in any way nor shall it represent that it has any right to do so.




15.11

REPRESENTATION BY COUNSEL. Each Party acknowledges that it has had the
opportunity to be represented by counsel of such Party's choice with respect to
this Agreement. In view of the foregoing and notwithstanding any otherwise
applicable principles of construction or interpretation, this Agreement shall be
deemed to have been drafted jointly by the Parties and in the event of any
ambiguity, shall not be construed or interpreted against the drafting Party.




15.12

NO THIRD PARTY BENEFICIARIES. No third persons or entities are intended to be or
are third party beneficiaries of or under this Agreement, including, without
limitation, Sublicensees. Nothing in this Agreement shall be construed to create
any liability on the part of the Parties or their respective directors,
officers, shareholders, employees or agents, as the case may be, to any such
third parties for any act or failure to act of any Party hereto.




15.13

CONFIDENTIALITY. Parties shall hold each other's Confidential Information in
confidence and shall not disclose Confidential Information to any third party
without each other's prior written consent. "Confidential Information" means any
information disclosed by Party that is not generally known to the public or, by
its nature, should be reasonably considered confidential. The Parties
acknowledge and agree that a breach of this section would cause irreparable harm
and that either Party shall be entitled to seek equitable relief from such
breach without the obligation of posting a bond or proving actual damages.




The Parties agree to keep the terms of this Agreement confidential provided that
each Party may disclose this Agreement to its authorized agents and investors
who are bound by similar confidentiality provisions and to the extent required
by law.




15.14

ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
Parties hereto respecting the subject matter hereof, and supersedes and
terminates all prior agreements respecting the subject matter hereof, whether
written or oral, and may be amended only by an instrument in writing executed by
both Parties hereto.







[Signature Page Follows]











Page 14 of 17




--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized to be effective as of the
Effective Date.




[htbx_ex10z1002.gif] [htbx_ex10z1002.gif]











Page 15 of 17




--------------------------------------------------------------------------------













APPENDIX A

TECHNOLOGIES/INTELLECTUAL PROPERTY




To include Patents:




·

Provisional patent application entitled: "VECTORS AND VACCINE CELLS FOR IMMUNITY
AGAINST ZIKA VIRUS" and filed 11-0ct-2016 with the US Patent and Trademark
Office and assigned application number 62/406,506.














Page 16 of 17




--------------------------------------------------------------------------------













APPENDIX B

SUMMARY OF CURRENT OUTSTANDING PATENT COSTS




UM Technology Number

Current Outstanding Balance

Payment terms: Outstanding patent

UMIP-114

[*****]

N A




As of the Effective Date, the UNIVERSITY has not received invoices related to
the preparation and filing of the provisional patent application listed within
Appendix A. LICENSEE agrees that the costs relating to this work shall be
considered as costs incurred during the term of this Agreement and shall be
payable as per Section 8.2. This cost to prepare and file the provisional patent
is estimated to not exceed [*****].

















Page 17 of 17


